EXHIBIT 10.59
 
THIS NOTE HAS BEEN ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”).  A HOLDER MAY,
UPON REQUEST, OBTAIN FROM BORROWER THIS NOTE’S ISSUE PRICE, ISSUE DATE, AMOUNT
OF OID AND YIELD TO MATURITY BY CONTACTING BORROWER AT 420 LEXINGTON AVENUE,
SUITE 1718, NEW YORK, NEW YORK 10170, ATTN: PRESIDENT.
 
Series B Note
 

$5,000,000.00   October 29, 2012

 
FOR VALUE RECEIVED, Fusion NBS Acquisition Corp., a Delaware corporation
(“Borrower”), hereby promises to pay to Plexus Fund II, LP, a Delaware limited
partnership (the “Lender”), or its registered assigns, the principal sum of FIVE
MILLION DOLLARS ($5,000,000.00).  The Principal Amount under this Note shall be
payable in the amounts, at the times and in the manner set forth in the Purchase
Agreement (as defined below).  Interest on the Principal Amount under this Note
shall be calculated at the rate or rates and in accordance with the Purchase
Agreement (including any default interest, if applicable) and interest shall be
payable in the amounts, at the times and in the manner set forth in the Purchase
Agreement.  The highest rate of interest provided for in this Note shall
continue to apply to the debt evidenced by this Note until repaid
notwithstanding the entry of judgment on this Note.
 
This Note is executed and delivered pursuant to that certain Securities Purchase
Agreement and Security Agreement dated as of the date hereof among Borrower,
Fusion Telecommunications International, Inc., a Delaware corporation
(“Parent”), Network Billing Systems, LLC, a New Jersey limited liability
company, each other direct and indirect subsidiary of Parent from time to time
party thereto, the Lender, Praesidian Capital Opportunity Fund III, LP, a
Delaware limited partnership, in its capacity as a lender and agent thereunder,
and the other lenders party thereto (such agreement, as amended, supplemented,
restated or otherwise modified from time to time, the “Purchase Agreement”).  To
the extent of any inconsistency with the Purchase Agreement, the Purchase
Agreement shall supersede this Note.
 
Payments of principal, interest and other sums to be made pursuant to this Note
shall be made without set-off or counterclaim in lawful money of the United
States of America in same day or immediately available funds to the account
designated by the Lender pursuant to the Purchase Agreement, and may be made by
automatic charge on the day when due to any account of Borrower maintained by
Lender or as otherwise provided in the Purchase Agreement.
 
This Note is one of several “Notes” referred to in, and is entitled to the
benefits of, the Purchase Agreement, to which reference is made for a
description of the security for this Note.  Unless otherwise defined in this
Note, terms used herein are used with the same meaning as provided in the
Purchase Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
The occurrence or existence of an Event of Default under the Purchase Agreement
shall constitute an Event of Default under this Note.  Should an Event of
Default occur, then, subject to Lender’s right to waive acceleration, the entire
unpaid Principal Amount of this Note, together with all accrued interest and all
other sums due by Borrower hereunder or under any other Transaction Document
shall, without notice to Borrower, become due and payable immediately, and
payment of the same may be enforced and recovered in whole or in part at any
time by one or more of the remedies provided to Lender in this Note or in any
other Transaction Document, and in such case Lender may also recover all costs
of suit and other expenses in connection therewith, together with reasonable
attorneys’ fees for collection.
 
Borrower hereby waives to the fullest extent provided by law presentment for
payment, demand, notice of nonpayment, notice of dishonor and protest of this
Note.  This Note shall be governed by, construed and enforced in accordance
with, the internal laws of the state of New York.  Reference is made to the
Purchase Agreement for provisions regarding jurisdiction and venue.
 
The remainder of this page is intentionally left blank. Signatures follow.




 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Borrower, intending to be legally bound, has duly executed
this Note the day and year first above written.
 
 

  FUSION NBS ACQUISITION CORP.          
 
By:
/s/        Name        Title           



 
3

--------------------------------------------------------------------------------